Citation Nr: 0801168	
Decision Date: 01/11/08    Archive Date: 01/22/08

DOCKET NO.  05-31 193	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to an increased rating greater than 30 percent 
for a left eye injury.  


ATTORNEY FOR THE BOARD

John Francis, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1977 to March 
1983. 

This appeal comes before the Board of Veterans' Appeals 
(Board) from a December 2004 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO) that denied a 
rating greater than 30 percent for a left eye injury. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, D.C.  

REMAND

In the opinion of the Board, additional development is 
necessary. 

In August 2004, a VA physician noted that residuals of the 
veteran's service-connected a traumatic injury of the left 
eye include end-stage glaucoma with persistent elevated eye 
pressure.  The left eye had a traumatic cataract, exotropia, 
and an irregular, off set pupil.  There was no light 
perception in the left eye.  The veteran reported no pain.  
However, the physician noted that the veteran's elevated 
intraocular pressure was being treated with the maximum 
medical therapy and that if the eye became painful, 
additional cryo-ablation or an enucleation of the eye might 
be necessary.  The right eye was clear with no disease or 
deficits.  Visual acuity of the right eye was 20/25 
correctable to 20/20 with no loss of field of view.  The 
Board notes that the veteran has been granted special monthly 
compensation for loss of use of one eye.  

In November 2004, a VA examiner noted slightly increased 
intraocular pressure but no reported pain and no degradation 
of right eye acuity. 

In a September 2005 substantive appeal, the veteran stated 
that he experienced pain in the left eye and straining and 
tearing of the right eye.  Higher ratings are provided for 
pain supported by medical findings such as increased eye 
pressure, for degraded vision in the right eye, and for 
enucleation of the left eye.  38 C.F.R. § 4.84a, Diagnostic 
Codes 6009, 6066 (2007).  The examinations of record are more 
than three years old, and the veteran has reported the onset 
of eye pain, a symptom that was noted to likely require 
additional medical intervention.  He also reported straining 
of the right eye that suggested the possibility of degraded 
acuity.  The veteran is considered competent to provide 
evidence of his observable symptoms.  

When the veteran reports that his symptoms have become worse 
since the previous examination, VA's duty to assist includes 
the conduct of a thorough and contemporaneous examination to 
determine the current level of disability.  See Palczewski v. 
Nicholson, 21 Vet. App. 174, 181 (2007); Snuffer v. Gober, 10 
Vet. App. 400, 403 (1997); see also VAOPGCPREC 11-95 (1995), 
60 Fed. Reg. 43186 (1995).  Thus, the Board has no discretion 
and must remand this claim.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the veteran for an 
examination of his left eye and his total 
visual acuity.  Request that the examiner 
review the claims file and note review of 
the claims file in the examination 
report.  Request that the examiner 
provide an evaluation of the veteran's 
residuals of the injury to his left eye 
including an assessment of the physiology 
associated with any eye pain.  Request 
that the examiner provide an assessment 
of the visual acuity of both eyes.  

2.  Then, readjudicate the claim.  If the 
decision remains adverse to the veteran, 
provide the veteran and his 
representative with a supplemental 
statement of the case and an opportunity 
to respond.  Thereafter, return the case 
to the Board as appropriate.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).

_________________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

